                                           Case 3:21-cv-02938-SI Document 18 Filed 07/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHERYL THORNTON,                                Case No. 21-cv-02938-SI
                                   8                   Plaintiff,
                                                                                         PRETRIAL SCHEDULING ORDER
                                   9             v.                                      (CIVIL)
                                  10     CITY & COUNTY OF SAN FRANCISCO,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  13

                                  14   FURTHER CASE MANAGEMENT: 10/22/2021 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the conference.
                                  15

                                  16   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  17   NON-EXPERT DISCOVERY CUTOFF is: 5/6/2022.

                                  18
                                  19   DESIGNATION OF EXPERTS: 6/27/2022; REBUTTAL: 7/8/2022;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  20

                                  21   EXPERT DISCOVERY CUTOFF is: 7/29/2022.

                                  22   DISPOSITIVE MOTIONS SHALL be filed by; 9/9/2022;
                                            Opp. Due: 9/23/2022; Reply Due: 9/30/2022;
                                  23        and set for hearing no later than 10/14/2022 at 10:00 AM.

                                  24   PRETRIAL PAPERWORK due: 11/1/2022.
                                       PRETRIAL CONFERENCE DATE: 11/15/2022 at 3:30 PM.
                                  25
                                       JURY TRIAL DATE: 11/28/2022 at 8:30 AM.
                                  26
                                            Courtroom 1, 17th floor.
                                  27

                                  28   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                            Case 3:21-cv-02938-SI Document 18 Filed 07/26/21 Page 2 of 2




                                   1   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects of the
                                       case, including settlement. Parties SHALL conform to the attached instructions. Plaintiff is
                                   2   ORDERED to serve a copy of this order on any party subsequently joined in this action.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: July 23, 2021

                                   7                                                  ____________________________________
                                                                                      SUSAN ILLSTON
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
